
	
		I
		111th CONGRESS
		1st Session
		H. R. 3921
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2009
			Mr. Donnelly of
			 Indiana (for himself and Mr. Gary G.
			 Miller of California) introduced the following bill; which was
			 referred to the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  90 days the first-time homebuyer credit for taxpayers who have entered into a
		  binding contract before the termination of such credit.
	
	
		1.Short titleThis Act may be cited as the
			 First-Time Homebuyer Tax Credit Guarantee Act of
			 2009.
		2.90-day extension
			 of first-time homebuyer credit in case of binding contract
			(a)In
			 generalSubsection (h) of
			 section 36 of the Internal Revenue Code of 1986 is amended—
				(1)by
			 striking This section and inserting the following:
					
						(1)In
				generalExcept as provided in
				paragraph (2), this section
						,
				and
				(2)by
			 adding at the end the following new paragraph:
					
						(2)Binding contract
				exceptionIn the case of a
				principal residence purchased by the taxpayer not later than the 90-day period
				beginning on December 1, 2009, pursuant to a written binding contract which was
				in effect on November 30, 2009—
							(A)paragraph (1) shall
				not apply,
							(B)clauses (i) and
				(ii) of paragraph (f)(4)(D) shall apply with respect to the purchase of such
				residence, and
							(C)in the case of such a purchase after
				December 31, 2009, the taxpayer may elect to treat such purchase as made on
				December 31, 2009, for purposes of this section (other than subsections (c) and
				(f)(4)(D)).
							.
				(b)Conforming
			 amendmentParagraph (4) of section 1400C(e) of such Code is
			 amended by inserting (in the case of a purchase to which section
			 36(h)(2) applies, before the end of the 90-day period described
			 therein) after December 1, 2009.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after November 30, 2009.
			
